—Appeal from a decision of the Workers’ Compensation Board, filed April 15, 1992, which ruled that claimant suffered no serious facial disfigurement as a result of her accident.
The question of whether claimant suffered a serious facial disfigurement within the meaning of Workers’ Compensation Law § 15 (3) (t) was one of fact for the Board to resolve. The record in this case provides substantial evidence for the Board’s decision rejecting claimant’s contention that she fell within the ambit of the statute. A medical examination revealed that she was undergoing dental care for her injury and that she was suffering no facial disfigurement. Claimant’s remaining arguments have been examined and rejected as unpersuasive.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.